Roberts, J.
The appellant was indicted for an assault, with intent to murder, committed on the person of Meredith, with a knife. He was convicted of an aggravated assault. On the trial, the witness detailed the transaction, showing that an assault was made with a pocket-knife, and that before any blow was stricken with it, Mrs. Meredith caught the knife, and it fell out of the defendant’s hand; upon which occurrence, the defendant caught up Meredith’s gun, and Meredith seized it, and took it away from him. This testimony about the gun was objected to by the defendant, and his objection was overruled.
We think it was admissible as part of the transaction; not for the purpose of establishing an assault with the gun, but for the purpose of showing the resolution, with which he entered into, and prosecuted the combat, which was provoked by his calling Meredith “ad—d liar,” in his own house. What a person does immediately after an assault, and in direct connexion with it, being part of the transaction, often shows more satisfactorily *389the state of mind prompting the assault, than that which immediately precedes it.
The evidence shows, that the fight was provoked by the defendant, and he has not shown that it was necessary to his defence that he should use a knife, which, though not very formidable, was still a dangerous weapon, capable of inflicting a serious wound, and of endangering the life of the person upon whom it might be used in a fight. We cannot say, therefore, that the jury was not justified in finding the defendant guilty of an aggravated assault. There being no error in the charge of the court, the judgment is affirmed.
Judgment affirmed.